FILED
                            NOT FOR PUBLICATION
                                                                              NOV 08 2019
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AUSTIN M. BRAUN,                                  No.    18-35764

              Plaintiff-Appellant,                D.C. No. 2:17-cv-00070-JCL

 v.
                                                  MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                  Jeremiah C. Lynch, Magistrate Judge, Presiding

                      Argued and Submitted October 23, 2019
                                Portland, Oregon

Before: FARRIS, BEA, and CHRISTEN, Circuit Judges.



      Under 42 U.S.C. § 1382c(a)(3)(A), Braun is required to show that he is

“disabled” to receive benefits. There is no dispute that he has (1) attention deficit

hyperactivity disorder, (2) speech and language delays, (3) organic brain


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
syndrome, and (4) anxiety. In spite of this, the record supports the ALJ’s

conclusion that he has been able to work limited hours at numerous jobs. Although

he has not held a job for longer than a few months, he often earned positive

performance reviews and regularly chose to leave jobs of his own accord. The

ALJ also had substantial evidence to conclude that he can successfully do chores,

take medication, drive an automobile, attend social functions and complete other

such tasks independently.

      The ALJ had substantial evidence to conclude that Braun did not suffer from

“[m]arked restrictions in activities of daily living” or “[m]arked difficulties” in

maintaining social functioning or concentration, persistence or pace. See 20 C.F.R.

pt. 404, Subpt. P, App. 1, §§ 12.02(B), 12.06(B) (2016).

      Further, the ALJ properly accounted for Braun’s functional limitations when

concluding that Braun could find employment in the national economy in

numerous jobs, such as garbage collector, window cleaner, or addresser.

      The ALJ properly rejected two additional limitations proposed by

Braun—that he would require significant job coaching and vocational

accommodations and that he would be off task approximately 20% of the time. An

ALJ may freely “reject any restrictions . . . that are not supported by substantial

evidence.” Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (citing


                                           2
Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989)). The record contains

substantial evidence that Braun could remain on task and work effectively without

extensive job coaching in some of his past jobs. We affirm the ALJ’s

determination that he is not “disabled” within the meaning of the Act.



AFFIRMED.




                                         3